Title: To John Adams from the Comte de Vergennes, 30 June 1780
From: Vergennes, Charles Gravier, Comte de
To: Adams, John


       
        A Versailles le 30. Juin 1780
       
       J’ai reçû, Monsieur, la lettre que vous m’avez fait l’honneur de m’écrire le 22. de ce mois concernant la resolution du Congrès du 18. mars dernier. Je vous ai déja prévenu que mon intention n’étoit aucunement d’analiser cette resolution en tant qu’elle est relative aux Citoïens des Etats unis, ni d’examiner si les circonstances en légitiment ou non les dispositions. En vous écrivant avec la confiance que j’ai crû devoir à vos lumières et à votre attachement à l’Alliance, je n’ai eû qu’un objet, celui de vous convaincre que les françois ne devoient pas être confondus avec les Américains, et qu’il y auroit une injustice évidente à leur faire éprouver les pertes dont ils sont menacés. Les détails dans les quels vous avez jugé à propos d’entrer, ne m’ont point fait changer de sentiment; mais je pense que toute discution ultérieure entre nous à cet égard seroit superflëe, et je me borne à vous observer que si le Conseil du Roi a considéré la resolution du Congrès sous un faux point de vëe, ainsi que vous le prétendez, M. le chev. de la Luzerne, qui est Sur les lieux, ne manquera pas de l’éclairer, et que le Congrès de son côté, s’il n’adopte pas les representations que ce Ministre est chargé de lui faire, nous communiquera immanquablement les raisons sur les quelles il appuïera son refus: si elles sont bien fondées le Roi les prendra en considération, Sa Majesté ne demandant rien que la plus exacte justice; mais dans le cas contraire Elle renouvellera ses instances auprès des Etats-unis, et Elle attendra avec confiance de leur pénétration et de leur Sagesse une décision conforme à sa demande. Sa Majesté se persuade d’autant plus que le Congrès y donnera toute son attention, que cette assemblée, ainsi qu’elle en a souvent renouvellé l’assûrance, aprécie autrement que vous, Monsieur, l’union qui Subsiste entre la france et les Etats-unis, et qu’elle sentira certainement que les françois peuvent mériter quelque préférence sur les autres Nations, qui n’ont aucun Traité avec l’Amérique, et qui n’ont pas même encore reconnu son indépendance.
       J’ai l’honneur d’être très parfaitement, Monsieur, votre très humble et très obéïssant Serviteur,
       
        De Vergennes
       
      